

EXHIBIT 10.1
 
PURCHASE AGREEMENT


This Purchase Agreement (the “Agreement”) is made and entered into this 31st day
of August, 2009 by and among Michael G. Williams and Julie T. Williams whose
address is 308 Barn Side Lane, Eureka, Missouri 63025 (sometimes hereinafter
referred to individually as “Mike” or “Julie” and collectively as “Sellers”) and
Reliv International, Inc. a Delaware corporation, having its address at 136
Chesterfield Industrial Boulevard, Chesterfield, Missouri 63005 (hereinafter
referred to as “Purchaser”).


WHEREAS, Sellers are distributors of Reliv, Inc., an Illinois corporation
(“Reliv”), through an independent distributorship designated as I.D. No.
87861101 (“Distributorship”); the Distributorship includes a Distributor
Agreement and associated rights and obligations as provided in such Distributor
Agreement in the form attached hereto as Exhibit A;


WHEREAS, subject to and on the terms and conditions contained herein, Sellers
desire to sell, and Purchaser desires to purchase from Sellers, all right title
and interest in and to the Distributorship, including without limitation, an
assignment to Purchaser of the Distributor Agreement and all rights of Sellers
thereunder, including the right to receive commissions and other benefits and
compensation as a distributor of Reliv; and


WHEREAS, Sellers are indebted to Purchaser under a Loan and Security Agreement
dated April 20, 2007 (the “Loan and Security Agreement”) for a loan having an
outstanding principal balance as of the date of this Agreement of Two Hundred
Sixteen Thousand One Hundred Eighteen Dollars and Ninety Cents ($216,118.90)
(“Seller Indebtedness”).


NOW, THEREFORE, in consideration of the premises and of the terms, covenants and
conditions hereinafter contained, the parties hereto agree as follows:


1.            Agreement to Sell and Purchase.  Subject to and on the terms and
conditions provided herein, Sellers agree to sell, transfer and assign to
Purchaser all right, title and interest in, and Purchaser agrees to purchase and
assume all obligations of, the Distributor Agreement and the Distributorship
from and after the date of Closing; provided, however, that Purchaser shall not
assume or become obligated with respect to any contract, commitment, obligation
or liability of Sellers or either of them, whether or not under or related to
the Distributor Agreement which shall have accrued, been made or entered into
prior to the date of Closing.  Assignment and transfer of the Distributor
Agreement and the Distributorship shall be made and effected by means of an
instrument of assignment (in form of Exhibit B attached hereto and incorporated
herein by reference) which shall be executed and delivered by Sellers to
Purchaser at the Closing.  By means of such sale, assignment and transfer there
shall be assigned and transferred to Purchaser all right, title and interest in
and to the Distributor Agreement and to the Distributorship, free and clear of
any and all liens, claims or encumbrances, including without limitation all
rights as a distributor of Reliv under the Distributor Agreement and all rights
to receive compensation as a distributor of Reliv, from and after the effective
date of such assignment.

 
 

--------------------------------------------------------------------------------

 

2.           Purchase Price and Payment.  The purchase price for the purchase of
the Distributorship shall be Two Million Sixty Thousand ($2,060,000.00) Dollars
(the “Purchase Price”).  Payment of the Purchase Price shall be made as follows:


a.           Five Hundred Thousand ($500,000.00) Dollars by wire transfer
payable to Sellers (or as Sellers shall direct) at Closing;


b.           A credit, at Closing, in the amount of Two Hundred Sixteen Thousand
One Hundred Eighteen Dollars and Ninety Cents ($216,118.90) against the balance
of the Purchase Price in payment of the Seller Indebtedness (“Closing Credit”);
and


c.           The remaining balance of One Million Three Hundred Forty-Three
Thousand Eight Hundred Eighty-One Dollars and Ten Cents ($1,343,881.10) shall be
paid by Purchasers, with interest at the rate of five percent (5%) per annum, in
eighty-four (84) equal monthly installments of Eighteen Thousand Nine Hundred
Ninety-Four Dollars and Twenty-Nine Cents ($18,994.29), payable on the last day
of each month, commencing on September 30, 2009.


3.           Representations and Warranties of Sellers.  Sellers, jointly and
severally, represent and warrant to Purchaser, as of the date of this Agreement
and as of the date of Closing:


a.           The execution, delivery and performance of this Agreement have been
duly authorized and this Agreement has been validly executed and delivered by
the Sellers.  This Agreement and all of the documents and instruments delivered
in connection with this Agreement constitute valid and binding obligations of
the Sellers enforceable in accordance with their terms.


b.           The execution, delivery and performance of this Agreement by the
Sellers and consummation by the Sellers of the transactions contemplated hereby,
will not, with or without the giving of notice and the lapse of time, or both,
(i) violate any provision of law, statute, rule, regulation or executive order
to which they are subject, (ii) violate any judgment, order, writ or decree of
any court applicable to them, or (iii) except as stated in Section 3.d. of this
Agreement, result in the breach of or conflict with any term, covenant,
condition or provision of, result in the modification or termination of,
constitute a default under or result in the creation or imposition of any lien,
security interest, charge or encumbrance upon the Distributorship pursuant to
any corporate charter, by-laws, shareholders agreement, commitment, contract or
other agreement or instrument to which the Sellers, or either of them, are a
party or by which the Distributorship is or may be bound or affected or from
which the Sellers derive benefit.


c.           Neither of the Sellers has sold, assigned, pledged, encumbered or
transferred any right, title or interest in or related to the Distributorship,
or made or entered into any contract, agreement or commitment to sell, assign,
transfer, pledge or encumber any right, title or interest in or related to the
Distributorship, and neither has agreed, authorized, suffered or permitted any
lien, claim or encumbrance to be made, exist or continue with respect to the
Distributorship, except the lien established in favor of Purchaser pursuant to
the Loan and Security Agreement.

 
2

--------------------------------------------------------------------------------

 


d.           Except with respect to the obligations of the Sellers, if
any,  under that certain document entitled Development Agreement (“Development
Agreement”)  between Mike Williams and NY1313, LLC, a Texas limited liability
company (d/b/a Texas Big Apple),, neither of Sellers has made or entered into
any contract, agreement or commitment under which the Distributorship or
Purchaser, as purchaser of the Distributorship, may be obligated or bound or
which may affect the Distributorship or Purchaser, as purchaser of the
Distributorship.


e.           Sellers have good title to, and own outright, the Distributorship,
free and clear of all mortgages, claims, liens, charges, encumbrances, security
interests, restrictions on use or transfer or other defects as to title, except
the lien established in favor of Seller pursuant to the Loan Agreement and
except as set forth in Section 3.d. of this Agreement.


f.           Each of the Sellers acknowledges and agrees that:


(i)           The transactions provided for in this Agreement were proposed and
sought by them.  None of Purchaser or any of its officers, employees, agents or
representatives proposed, encouraged, suggested or sought to induce the Sellers
to enter into or make this Agreement;


(ii)           None of Purchaser, or any of its officers, directors, employees,
agents or representatives have made any statements, representations, promises,
commitments, assurances, agreements concerning or relating in any way to the
transactions herein, the Distributorship or Reliv, except as is expressly set
forth in this Agreement or any exhibit hereto.


g.           Sellers have not engaged any broker, finder or advisor with regard
to this Agreement or the sale of the Distributorship.
 
h.           Sellers acknowledge that they have had full opportunity to review
and discuss this Agreement with an attorney of Sellers’ choosing.  Sellers
further acknowledge that they have made their own independent determination of
the value of the Distributorship.  Sellers further acknowledge that they are
entering into this Agreement of their own free choice without inducement other
than as recited in this Agreement.  Sellers have had full and adequate
opportunity to inform themselves of all matters relating to this Agreement and
the Distributorship.
 
i.           There is no action, suit, proceeding or claim by any Person
pending, or to the best of Sellers’ knowledge threatened, against either of
Sellers or their assets or goodwill, or against or affecting any transactions
contemplated by this Agreement.


j.           Sellers are not in default in any material respect under, or in
violation in any material respect of any of the terms of, any agreement,
contract, instrument, lease or other commitment to which they, or either of
them, is a party or by which they or any of their assets are bound, and Sellers
are in compliance in all material respects with all applicable provisions of
laws, rules, regulations, licenses, permits, approvals and orders of any
foreign, Federal, State or local governmental authority.

 
3

--------------------------------------------------------------------------------

 


k.           All representations and warranties contained in this Agreement
shall survive the execution and delivery of this Agreement for a period of two
(2) years.


4.           Representations and Warranties of Purchaser. Purchaser represents
and warrants to Sellers, as of the date of this Agreement and as of the date of
Closing:


a.           Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, has full power and
authority to carry on its business as and where now conducted, and is duly
qualified to transact business in the State of Missouri.
 
b.           Purchaser has full power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby. This Agreement and the
other agreements delivered by Purchaser pursuant hereto, have been duly
authorized, executed and delivered by Purchaser and constitute the legal, valid
and binding obligations of Purchaser enforceable against Purchaser in accordance
with their respective terms.
 
c.           The execution, delivery and performance of this Agreement by
Purchaser and the consummation by Purchaser of the transactions contemplated
hereby (including without limitation the execution, delivery and performance of
the agreements, instruments and other Closing documents delivered by Purchaser
and Seller pursuant hereto) do not and will not conflict with or result in any
violation of, or default under, any provision of the Articles of Incorporation
or Bylaws of Purchaser, or any mortgage, indenture, lease, agreement or other
instrument, permit, franchise, license, judgment, order, decree, statute, law,
executive order, ordinance, restriction, rule or regulation applicable to
Purchaser.
 
d.           No license, consent, approval, order, authorization, report,
registration or declaration of or filing with any person or entity is required
in connection with the execution and delivery of this Agreement by Purchaser or
the consummation of any of the transactions contemplated hereby.
 
e.           Purchaser has not engaged any broker, finder or advisor with regard
to this Agreement or the sale of the Distributorship.
 
f.           Purchaser acknowledges that it has had full opportunity to review
and discuss this Agreement with an attorney of Purchaser’s choosing. Purchaser
further acknowledges that it has made its own independent determination of the
value of the Distributorship. Purchaser further acknowledges that it is entering
into this Agreement of its own free choice without inducement other than as
recited in this Agreement. Purchaser has had full and adequate opportunity to
inform itself of all matters relating to this Agreement, the Distributorship,
and the Development Agreement.
 
g.           Purchaser acknowledges that neither of the Sellers has made any
statements, representations, promises, commitments, assurances, agreements
concerning or relating in any way to the transactions herein or the
Distributorship, except as is expressly set forth in this Agreement or any
exhibit hereto.

 
4

--------------------------------------------------------------------------------

 
 
h.           To the best of the knowledge and belief of the Officers and
Directors of Purchaser, (i) neither of the Sellers is, as of the date of
Closing, in breach of any of the representations and warranties of Sellers as
set forth in Section 3 above, and (ii) no basis exists, as of the date of
Closing, to withhold any payment due Sellers under this Agreement.
 
5.           Conditions to Closing.


a.           The obligations of Purchaser to perform its obligations at the
Closing as provided herein shall be subject to the occurrence or performance of
each of the following conditions on or before the date of Closing:


(i)           Sellers shall have performed all obligations on their part to be
performed as provided herein prior to or at the date of Closing;


(ii)           All of the representations and warranties of Sellers shall be
true and correct as of the date hereof and as of the date of Closing; and


(iii)           Sellers shall deliver to Purchaser, at Closing, each of the
instruments and documents provided herein to be delivered by Sellers to
Purchaser at Closing.


b.           The obligations of Sellers to perform their obligations at the
Closing as provided herein shall be subject to the occurrence or performance of
each of the following conditions on or before the date of Closing:


(i)           Purchaser shall have performed all obligations on its part to be
performed as provided herein prior to or at the date of Closing;


(ii)           All of the representations and warranties of Purchaser herein
shall be true and correct as of the date of this Agreement and as of the date of
Closing;


(iii)           Purchaser shall deliver to Sellers, at Closing, each of the
instruments and documents provided herein to be delivered by Purchasers at
Closing; and


(iv)           There being no material adverse change in the condition of the
Purchaser on or before the date of Closing.


6.           Closing.


a.           The Closing of the transactions provided for herein shall take
place at the offices of Purchaser on August 31, 2009 at 10:00 A..M.


b.           At the Closing, Purchaser shall deliver to Sellers:


(i)           An original of this Agreement duly executed by a duly authorized
officer of Purchaser;

 
5

--------------------------------------------------------------------------------

 


(ii)           Certified copies of resolutions of the Board of Directors of
Purchaser authorizing and approving this Agreement and the transactions provided
for herein;


(iii)           Wire transfer of Five Hundred Thousand Dollars ($500,000.00) to
such account(s) as directed by Sellers;


(iv)           Executed original of the Promissory Note noted and marked “Paid”
by a duly authorized officer of Purchaser;


(v)           An original of an Assignment and Transfer Agreement in the form of
Exhibit B attached hereto and incorporated herein by reference, duly executed by
a duly authorized officer of Purchaser;


(vi)           An original of a Mutual Release in the form of Exhibit C attached
hereto and incorporated herein by reference, duly executed by a duly authorized
officer of Purchaser;


(vii)           An original of the Acknowledgement of Closing Credit and
Forgiveness of Loan Balance Due in the form of Exhibit D attached hereto and
incorporated herein by reference, duly executed by a duly authorized officer of
Purchaser; and


(viii)                      Executed original of the Deed of Trust (pledging
Sellers’ real estate located at 308 Barn Side Lane, Eureka, Missouri) in favor
of Purchaser and executed by Sellers to secure the payment of loans made by
Purchaser to Seller prior to date of Closing, which Deed of Trust will be marked
“Released” by a duly authorized officer of Purchaser.


c.           At the Closing, Sellers shall deliver to Purchaser:


(i)           An original of this Agreement duly executed by Sellers;


(ii)           An original of the Acknowledgement of Closing Credit and
Forgiveness of Loan Balance Due in the form of Exhibit D attached hereto and
incorporated herein by reference, duly executed by Sellers;


(iii)           An original of an Assignment and Transfer Agreement in the form
of Exhibit B attached hereto and incorporated herein by reference, duly executed
by Sellers; and


(iv)           An original of a Mutual Release in the form of Exhibit C attached
hereto and incorporated herein by reference, duly executed by Sellers; and


 
6

--------------------------------------------------------------------------------

 
 
7.           Covenants of Sellers.  Each of Sellers covenants and agrees as
follows:

a.           At the Closing, Sellers shall execute and deliver to Purchaser a
Mutual Release in the form of Exhibit C attached hereto and incorporated herein
by reference under which Sellers, jointly and severally, shall grant a general
release of Purchaser and each of Purchaser’s Affiliates, officers, directors,
employees, agents and shareholders of and from any and all claims, liabilities,
actions, cause or causes of action, damages, cost, loss or expense to the date
of the Closing.


b.           For a period of two (2) years following the Closing hereunder, the
Sellers will not (individually, collectively, or in any combination, as
principal, partner, member, investor, director, officer, agent, employee,
consultant, independent distributor or otherwise) directly or indirectly engage
in, or directly or indirectly be financially interested in, any business which
is engaged in the research, development, production, marketing or selling of any
food product or nutritional supplement, functional food, weight loss system or
product, sports nutrition product or similar product at any place in the
Territory. Nothing in the foregoing sentence shall be deemed, however, to
prevent the Sellers from owning securities of Purchaser, or of any other
publicly owned corporation engaged in any such business provided that the total
amount of securities of each class owned by either of the Sellers either of
record or beneficially in such other publicly owned corporation does not exceed
one percent (1%) of the outstanding securities of such class.  Nothing herein
shall be construed to prohibit Sellers from assisting Andrew Williams in the
development and operation of the Andrew Williams Reliv Distributorship.


c.           For a period of seven (7) years following the Closing, each of the
Sellers will not, directly or indirectly, whether as an employee, independent
distributor, agent, officer, consultant, partner, owner, shareholder or
otherwise, solicit, recommend, suggest, or induce any person who is, or at any
time during the then previous 12 months had been, a distributor for Purchaser or
any Affiliate, to become a distributor for, or otherwise become associated with,
any person or organization (other than Purchaser) engaged in the business of
marketing or selling any product or service by means of any direct sales,
network marketing or multilevel marketing method or organization.


d.           Each of the Sellers agrees for himself or herself and all others
acting on his or her behalf, either directly or indirectly, for a period of
seven (7) years following the Closing: (i) not to publish, repeat, utter or
report any statement or comment, nor to take, encourage, induce or voluntarily
participate in any action, that would negatively comment on, disparage, defame
or call into question the business operations, policies or conduct of the
Distributorship or Purchaser or its subsidiaries, directors, officers, agents,
Affiliates or employees; (ii) not to act in any way with respect to the
Distributorship, Purchaser’s business operations, polices or conduct that would
damage the Distributorship or Purchaser’s reputation, business relationships or
present or future business, or the reputation of Purchaser’s past or present
directors, executives, agents, employees or Affiliates; and (iii) not to comment
about Purchaser to any person or entity, including, but not limited to,
Purchaser’s customers or independent distributors concerning the
Distributorship, Purchaser’s business operations, policies or conduct except as
required by law or court order or as may arise in the course of any legal
proceedings arising out of this Purchase Agreement.


e.           In the event of any breach or violation of the restrictions
contained in this Section 7, the time period therein specified shall abate
during the time of any violation thereof and that portion remaining at the time
of commencement of any violation shall not begin to run until such violation has
been fully and finally cured.

 
7

--------------------------------------------------------------------------------

 


f.           The parties agree that the restrictions on the Sellers in this
Section 7 are an incidental part of the overall transaction contemplated by this
Agreement; no part of the overall consideration being paid by Purchaser to the
Sellers hereunder is being allocated separately to such restrictions; and no
party will take a position inconsistent with this Section 7(f) for tax or any
other purpose.


g.           The parties acknowledge that the laws and public policies of the
various states of the United States might differ as to the validity and
enforceability of the covenants contained in this Section 7.  It is the
intention of the parties that the provisions of this Agreement shall, to the
fullest extent permissible under the law and public policy, be enforced by the
courts of each state and jurisdiction in which enforcement is sought, and that
the unenforceability (or the modification necessary to conform the covenants
contained in this Agreement with such law and public policy) of any part of this
Agreement shall not be deemed to render unenforceable any other part of this
Agreement.  Accordingly, if any provision of this Agreement is deemed too
restrictive by any court of competent jurisdiction in any proceeding involving
the validity of such covenants, the court may reduce, and it is the parties’
intention that the court should reduce, the offending restriction or other
provision to the maximum restriction it deems reasonable under the
circumstances.


h.           For purposes of this Section 7:


(i)           “Territory” means the geographic area within which Purchaser or
any Affiliate or any distributor or representative of Purchaser or any Affiliate
is actively engaged in the sale of, or efforts to sell, the products of
Purchaser or any Affiliate.


(ii)    “Affiliate” shall mean any corporation of which the Purchaser, or any
Affiliate, shall own in excess of 20% of the capital stock.


8.           Covenants of Purchaser.  Purchaser covenants and agrees as follows:


a.           At the Closing, a duly authorized officer of Purchaser, shall
execute and deliver to Purchaser a Mutual Release in the form of Exhibit C
attached hereto and incorporated herein by reference under which Purchaser shall
grant a general release of Sellers and their heirs and legal and personal
representatives of and from any and all claims, liabilities, actions, cause or
causes of action, damages, cost, loss or expense to the date of the Closing.


b.           Purchaser agrees for itself and its affiliates that it shall not,
and shall not authorize any of its officers, directors, employees or agents ,
either directly or indirectly, for a period of seven (7) years following the
Closing to: (i)  publish, repeat, utter or report any statement or comment, nor
to take, encourage, induce or voluntarily participate in any action, that would
negatively comment on, disparage, defame or call into question the business
operations, policies or conduct of Sellers; and (ii) act in any way with respect
to the Sellers that would damage the Sellers’ reputation, business relationships
or present or future business, except as required by law or court order or as
may arise in the course of any legal proceedings arising out of this Purchase
Agreement.

 
8

--------------------------------------------------------------------------------

 


9.           Indemnification.


a.           Each of Sellers shall indemnify and hold harmless Purchaser and
each officer, director, shareholder, employee or agent of Purchaser (the
“Indemnified Party or Parties”), and defend the Indemnified Parties against, any
action, claim, liability, loss, damage, cost or expense (including, but not
limited to, all costs of defense, investigation and attorneys’ fees) to which
any of the Indemnified Parties may become subject, insofar as any such action,
claim, liability, loss, damage, cost or expense arises out of, is caused by or
is based upon (a) any breach of warranty, or good faith claim of breach of
warranty, by either of Sellers hereunder, (b) any breach or violation, or good
faith claimed breach or violation, of any contract, agreement, representation or
commitment made by Sellers or either of them, including without limitation the
Development Agreement or (c) any act of Sellers or either of them prior to the
date of the Closing.


b.           Purchaser shall indemnify and hold harmless Sellers, and each of
them, and defend the Sellers, and each of them, against, any action, claim,
liability, loss, damage, cost or expense (including, but not limited to, all
costs of defense, investigation and attorneys’ fees) to which any of the Sellers
may become subject, insofar as any such action, claim, liability, loss, damage,
cost or expense arises out of, is caused by or is based upon (a) any breach of
warranty, or good faith claim of breach of warranty, by Purchaser, its
affiliates, officers or directors, (b) any breach or violation, or good faith
claimed breach or violation, of any contract, agreement, representation or
commitment made by Purchaser or its affiliates; and/or (c) any act or omission
of Purchaser with respect to the Distributorship after the date of Closing;
provided, however, that Sellers shall not be entitled to indemnification with
respect to any violation, or claimed violation, of the Development Agreement..


10.           Remedies.


a.           Injunctive Relief.  Each of the Sellers acknowledges that the
covenants contained in Section 7 of this Agreement are reasonable and necessary
in order to protect Purchaser’s legitimate interests and agrees that any breach
by either of the Sellers of their covenants set forth in Section 7 of this
Agreement would cause Purchaser irreparable injury and that money damages would
not provide Purchaser an adequate remedy.  Each of the Sellers, therefore,
agrees that, in the event of any such breach, in addition to any other remedies
available to Purchaser, Purchaser shall be entitled to injunctive relief from
any court of competent jurisdiction without the necessity of proving actual
damages or posting a bond therefor.


b.           Remedy for Breach or Indemnity.  In the event that Purchaser shall,
in good faith, assert a claim with respect to Sellers or either of them of
breach of warranty or covenant, or an Indemnified Party shall, in good faith,
assert a right to indemnification with respect to any action, claim, liability,
loss, damage, cost or expense subject to indemnification as provided in Section
9 hereof, Purchaser shall be entitled to withhold from payment to Sellers, until
final resolution of any such claim or matter, an amount which Purchaser shall,
in good faith, deem a reasonable reserve with respect to each such claim or
matter and to  apply the same (i) to any cost of claim or defense or
investigation thereof, including reasonable attorneys’ fees and (ii) to the
amount ultimately determined to be due to Purchaser or an Indemnified Party
hereunder.

 
9

--------------------------------------------------------------------------------

 


c.           Remedies Non-exclusive.  Purchaser shall have the right to enforce
the restrictions set forth in Section 7 by injunction, specific performance or
other equitable relief, without bond and without prejudice to any other rights
and remedies that Purchaser may have for a breach, or threatened breach, of the
obligations of Sellers described in Section 7.


11.           Arbitration.


a.           Agreement to Arbitrate.  The parties agree that any dispute,
controversy or claim arising out of or relating to this Agreement, or to the
interpretation, performance, breach or termination thereof, shall be resolved by
binding arbitration under the Commercial Rules and Regulations of American
Arbitration Association (“AAA”), as amended from time to time; provided,
however, that this arbitration requirement shall not apply to any action by
Purchaser to obtain injunctive relief to prevent any violation by the Sellers of
the terms of this Agreement, which injunctive action may be brought in any court
of competent jurisdiction. The filing of a claim for injunctive relief shall not
allow either party to raise any other claim outside arbitration.  The
arbitration will be conducted in the County of St. Louis, Missouri.  The
appointing authority will be the AAA.  The number of arbitrators will be three
(3), who shall constitute the “arbitral panel”.


b.           Notice of Arbitration.  The arbitration will begin on the date on
which the notice of demand for arbitration is delivered to the responding party
(the “Respondent”) at the address appearing for that party for notices
herein.  The party giving notice of the arbitration will include the following
and any other information required by the AAA: (a) a demand that the dispute be
submitted to arbitration; (b) the names and domiciles of the parties; (c) a
reference to this Agreement and this arbitration provision; (d) a description of
the failure to perform an obligation under this Agreement and of the petitions
and amounts claimed.


c.           Certain Procedures; Confidentiality.  The arbitration shall be
conducted in accordance with the Commercial Rules of Arbitration of the
AAA.  The parties shall be entitled to all discovery in accordance with the
Federal Rules of Civil Procedure, including document production, interrogatories
and depositions.  At least fifteen (15) days prior to the date of the hearing,
the parties will deliver to the arbitrator: (i) the names and addresses of any
witness that they intend to present; (ii) the documents that will be submitted
at the hearing; and (iii) a description of any other evidence to be presented in
the arbitration.  The parties agree to continue performing their respective
obligations under this Agreement during the resolution of any dispute regarding
the Agreement.  All the matters regarding or submitted to the arbitral panel
during any arbitration proceeding herein will be treated as Confidential
Information and any and all arbitrators will maintain its confidentiality.


d.           Interim Relief.  The parties expressly agree that prior to the
selection of the arbitral panel, nothing in this Agreement shall prevent the
parties from applying to a court that would otherwise have jurisdiction for
provisional or interim measures.  After the arbitral panel is selected, it shall
have sole jurisdiction to hear such applications, except that the parties agree
that any measure ordered by the arbitral panel may be immediately and
specifically enforced by a court otherwise having jurisdiction over the parties.

 
10

--------------------------------------------------------------------------------

 


e.           Arbitral Award.  The arbitration award will be final and binding,
without any additional recourse.  The arbitral panel’s award will be issued no
later than ten (10) days after the beginning of the arbitration hearing.  The
award will be final and binding, without additional recourse, and will be the
exclusive remedy of the parties for all claims, counterclaims, issues or
accountings presented or pleaded to the arbitral panel.  The arbitral tribunal
will render its award strictly in accordance with this Agreement and does not
have authority to change or diverge from any provision of this Agreement.  The
arbitral panel may impose indemnification measures as part of the award.  The
arbitral award will (i) be granted and paid in Untied States Dollars exclusive
of any tax, deduction or offset and (ii) include interest from the date the
award is rendered until it is fully paid, computed at the rate of ten percent
(10%).


f.           Judgment on Award.  Judgment upon the arbitral award may be entered
in any court of competent jurisdiction.  The parties submit themselves to the
jurisdiction of the courts of the State of Missouri for purposes of enforcing
any interim or final award of the arbitral panel.  Any additional costs, fees or
expenses incurred in enforcing the arbitral award shall be charged against the
party that resists its enforcement.


g.           Expenses of Arbitration.  In any arbitration proceeding hereunder,
each party shall bear the expenses of its witnesses.  All other costs of
arbitration, including, without limitation, the fees and expenses of the
arbitral panel, the cost of the record or transcripts thereof, if any,
administrative fees, and all other fees and costs shall be allocated to the
parties to the arbitration as determined by the arbitral panel.


h.           Law Applicable.  Notwithstanding anything to the contrary contained
herein, the law applicable to the validity of this Section 11 regarding
arbitration, the conduct of the arbitration, including any resort to a court for
provisional or interim remedies, the enforcement of any award and any other
question of arbitration law or procedure, shall be the Untied States Federal
Arbitration Act, 9 U.S.C. Sec.1, et seq.


12.           Waiver of Terms and Conditions, Survival.


a.           No Waiver.  The failure of a party hereto in any one or more
instances to insist upon performance of any of the terms and conditions of this
Agreement, or to exercise any right or privilege contained in this Agreement or
the waiver of any breach of the terms or conditions of this Agreement will not
be construed as thereafter waiving any such terms, conditions, rights or
privileges, and the same will continue and remain in force and effect as if no
waiver had occurred.


b.           Survival.  Either party’s obligations under this Agreement which by
their nature or terms would continue beyond the termination, expiration or
cancellation of this Agreement will survive termination, expiration or
cancellation of this Agreement including, but not limited to: Section 3,
Representations and Warranties of Sellers; Section 4, Representations and
Warranties of Purchaser; Section 9, Indemnification; Section 10, Remedies; and
Section 11, Arbitration.

 
11

--------------------------------------------------------------------------------

 


13.           Miscellaneous.


a.           Authority; No Conflict.  Each party executing this Agreement
represents and warrants to the other parties (i) that it has the absolute and
unrestricted right, power, authority, and capacity to execute and deliver this
Agreement and that, upon execution and delivery thereof by other parties, this
Agreement will constitute the legal, valid and binding obligation of such party,
and (ii) that the execution and delivery of this Agreement and the performance
of the transactions contemplated hereby, will not, directly or indirectly (with
or without notice or lapse of time), contravene, conflict with, or result in a
violation of any provision of the organizational documents or board or
shareholder action of such party, and (iii) that such party is not, and will not
be, required to give any notice to obtain any consent from any third party in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the transactions contemplated hereby.


b.           Severability.  If any provision of this Agreement or the
application of any such provision to any person or circumstance, is declared
judicially to be invalid, unenforceable or void, such decision will not have the
effect of invalidating or voiding the remainder of this Agreement, it being the
intent and agreement of the parties that this Agreement will be deemed to have
been amended by modifying such provision to the extent necessary to render it
valid, legal and enforceable while preserving its intent or, if such
modification is not possible, by substituting therefor another provision that is
legal and enforceable and that achieves the same objective.


c.           Assignment.  Neither party will assign this Agreement or any
rights, responsibilities, or obligations in this Agreement, without the express
written approval of the other and any attempted assignment in violation of this
provision shall be void.


d.           Notices. All notices, requests, demands and other communications
which are required or may be given under this Purchase Agreement shall be in
writing and shall be deemed to have been duly given when received if personally
delivered; the day after it is sent, if sent for next day delivery to a domestic
address by recognized overnight delivery service that requires signatures of
recipients upon delivery and provides tracking services (e.g., Federal Express);
and two (2) business days after being mailed by certified or registered mail,
return receipt requested, to the following address or to such other address as
the Buyer or the Seller may advise in writing from time to time


If to Julie Williams:
Julie Williams
 
308 Barn Side Lane
 
Eureka, MO 63025
   
If to Michael Williams:
Michael Williams
 
308 Barn Side Lane
 
Eureka, MO 63025

 
 
12

--------------------------------------------------------------------------------

 
 
If to Purchaser:
Robert L. Montgomery
 
Chief Executive Officer
 
Reliv International, Inc.
 
136 Chesterfield Industrial Boulevard
 
Chesterfield, Missouri 63005



e.           Subject Headings.  The subject headings of this Agreement are
included for purposes of convenience only and shall not affect the construction
or interpretation of any of its provisions.


f.           Counterparts.  This Agreement may be executed in several duplicate
originals, each of which shall be deemed an original but all of which together
shall constitute one and the same instrument.


g.           Governing Law.  This Agreement has been entered into within the
State of Missouri and this Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of that jurisdiction, as applicable to
contracts which are executed and delivered in that jurisdiction, and which are
to be performed wholly within that jurisdiction, without taking into account
provisions thereof regarding choice or conflict of laws.


h.           Entire Agreement and Modification.  This Agreement and the
attachments to this Agreement and made a part of this Agreement sets forth the
entire Agreement of the Parties with respect to the subject matter of this
Agreement and supersedes and merges all prior agreements and understandings,
whether written or oral. No amendment, modification, or waiver of any provisions
of this Agreement or consent to any departure therefrom will be effective unless
in writing signed by duly authorized officers or representatives of both
parties.


[THE REMAINDER OF THIS PAGE INTENTIONALLY BLANK]

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Purchase Agreement as
of the day and year first above written.


THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.


/s/ Julie T. Williams
Julie T. Williams



/s/ Michael G. Williams
Michael G. Williams



RELIV INTERNATIONAL, INC.


By:  
/s/ Steven D. Albright

 
Print Name:  
Steven D. Albright

 
Title:  
SVP/CFO


 
14

--------------------------------------------------------------------------------

 